DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 7, the words “active elements of the circuit’ should be – active elements of the integrated circuit – 
Appropriate correction is required.
				Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-8 are rejected under 35 U.S.C. 102(a) as being anticipated by De Raad EP 3340298.
	Regarding claim 1, De Raad discloses an integrated circuit, including:
a first power supply rail [Fig. 4, VDD rail 510] that is configured to distribute a supply voltage to active elements of the integrated circuit [Fig. 5, core circuit 502]; and
a device for protection from electrostatic discharges comprising:
a second power supply rail [Fig. 5, internal floating ESD rail 570] that is configured to channel an electrostatic discharge current between a power supply pin [Fig. 5, VDD pin 
a first electrostatic discharge clipping device [Fig. 5, transistor 588] having an input terminal; wherein the first power supply rail is connected to the power supply pin via the second power supply rail over said input terminal of the first electrostatic discharge clipping device [Fig. 5, the VDD rail 510 is connected to the VDD pin 550 via the floating ESD rail 570 over said input terminal of the transistor 588].
	Regarding claim 2, De Radd discloses that the first electrostatic discharge clipping device further has a reference terminal that is directly connected to the ground terminal [Fig. 5, the substrate terminal of 588 is connected to the ground rail VSS].
	Regarding claim 3, De Radd discloses that the second power supply rail is connected to the power supply pin and to said input terminal of the first discharge clipping device [Fig. 5, the floating ESD rail 570 is connected to the VDD pin 550 and to the gate terminal of 588].
	Regarding claim 4, De Radd further includes a ground distribution tree, connected to the ground pin, that is configured to distribute a ground voltage to active elements of the circuit [Fig. 5, VSS rail is connected to the VSS pin 552], wherein the device for protection from electrostatic discharges comprises a second electrostatic discharge clipping device [Fig. 5, top 508] that is directly connected to the power supply pin and to a point on the ground distribution tree.
	Regarding claim 5, De Radd includes at least one input-output pin [Fig. 5, I/O pin 560], wherein the device for protection from electrostatic discharges comprises at least 
	Regarding claim 6, De Barr further comprises an integrated circuit chip produced on a semiconductor substrate and incorporating active elements of the circuit; and an interconnect portion comprising metal levels incorporating said power supply rails and said pins [par. 0030].
	Regarding claim 7, De Barr discloses an integrated circuit, including: 
active circuit components [Fig. 5, core circuit 502];
a power supply pin [Fig. 5, VDD pin 550]; 
a ground pin [Fig. 5, VSS pin 552];
a first power supply rail [Fig. 5, VDD rail 510] having a first end directly electrically connected to the power supply pin [Fig. 5, VDD pin 550] and a second end, wherein the first power supply rail does not have distribution tree couplings for making power supply connections to any active component;
a second power supply rail [Fig. 5, ESD rail 570] having a first end directly electrically connected to the second end of the first power supply rail at a node [Fig. 5, node where cathode of top diode 508 is connected], wherein the second power supply rail has distribution tree couplings for making power supply connections to active components;
a ground rail directly connected to the ground pin [Fig. 5, VSS pin 552 is directly connected to the ground pin 552], wherein the ground rail has distribution tree couplings for making power supply connections to active components;

a second electrostatic discharge clipping device [Fig. 5, top diode 508] having a first terminal directly electrically connected to said power supply pin and a second terminal directly electrically connected to the ground rail.
	Regarding claim 8, De Raad further comprises an input/output pin [Fig. 5, 560]; and a third electrostatic discharge clipping device [Fig. 5, bottom diode 508] having a first terminal directly connected to said input/output pin and a second terminal directly connected to the ground rail.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836